Appeal by an employer from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision sustaining an initial determination of the Industrial Commissioner. The initial determination -was to the effect that appellant was not entitled to a tax credit for the 1947 tax credit year upon the ground that its predecessor, a copartnership,- did not transfer all of its assets to appellant. The applicable statute is paragraph (c) of subdivision 1 of section 577 of the Labor Law; as it was amended by chapter 809 of the Laws of 1947. The question presented is largely factual, viz., whether the appellant, in August, 1946, acquired from its partnership transferer and grantor all or substantially all of its assets upon the latter’s then discontinuance of operations, so as to constitute appellant a “ qualified employer ” within the meaning of said statute. Upon the reorganization of the former partnership business into corporate forms, in August, 1946, the major portion of its assets was transferred to the appellant and the remainder, consisting principally of its smaller factory and plant at St. Regis Falls, N. Y., it transferred to another corporation, viz., St. Regis Corporation, which continued its operation. This factory and plant, although a minor part, was such a substantial part of the copartnership assets that it was correctly held the transfer to appellant did not consist of all or substantially all the copartnership assets and accordingly that appellant was not a “ qualified ” .employer within the meaning of said statute during the year 1947. Decision affirmed, with costs to the Industrial Commissioner. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J„ taking no part. •